Citation Nr: 1532177	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain with disc herniation, currently evaluated as 20 percent disabling, to include on an extrascheudular basis under 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty July 1986 to August 1989.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected low back disability.  The Veteran appealed the RO's denial of an increased rating in excess of 20 percent assigned to this disability to the Board. 

This appeal was most recently before the Board in June 2014.  At that time, the Board denied an increased rating in excess of 20 percent assigned to the service-connected low back disability.  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court vacated the Board's decision based on a May 2015 Joint Motion for Remand ("JMR") between the Veteran's counsel and counsel for the Secretary of Veterans Affairs ("Parties").  In the JMR, the parties argued that the Board had erred in its June 2014 decision by failing to adequately address whether referral for an extraschedular rating was warranted in evaluating the claim for an increased rating for the service-connected low back disability and by failing to consider a raised claim of entitlement to TDIU pursuant to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  (See May 2015 JMR at pages (pgs.) 3-7)).  The Court, pursuant to the JMR, ordered that on remand, the Board should consider and discuss the relevant medical evidence of record when adjudicating the question of whether referral for extraschedular consideration would be warranted and discuss the raised issue of entitlement to TDIU.  

The issue of entitlement to dependency allowance for the Veteran's minor children, SF and YF, has been raised by the record on VA Form 21-686c, Declaration of Status of Dependents, received by VA in June 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

This appeal is remanded for compliance with the Court's May 2015 Order.  As noted in the Introduction, the Court vacated the Board's June 2014 decision, in part, because it had failed to adequately address whether referral for an extraschedular rating was warranted in evaluating the claim for an increased rating for the service-connected low back disability.  As noted by the parties in the May 2015 JMR, a Social Security Administration (SSA) Administrative Law Judge (ALJ) concluded that because of his back disability, the Veteran was unable to perform even sedentary work activity on a sustained regular basis eight hours a day, five days a week.  The SSA ALJ noted that the Veteran's [low back] pain, combined with the side effects of his [pain] medication, had made it impossible for him to physically sustain work activity.  Thus, according to the SSA ALJ, the Veteran could not perform his prior work or any other substantial gainful activity.  (See SSA July 2008 decision at page (pg.) 7)).  Other evidence of marked interference with employment as a result of the Veteran's low back disability was noted in the JMR to include a VA physician's April 2008 letter.  In that letter, the VA physician opined that the Veteran's back pain had not been successfully controlled by medication, that he was unable to sit or stand for extended periods of time, and that he had tremendous nocturnal pain that made it difficult for him to sleep.  (See VA physician's April 2008 letter, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) on April 15, 2008).  The Board finds that these allegations of marked interference with employment as a result of the service-connected low back disability require full consideration of the possibility of an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2014).  Thun v. Peake, 22 Vet. App. 111 (2008).  On remand, referral for consideration of such is required.

A remand is also required to adjudicate the raised issue of entitlement to TDIU.  As noted in the Introduction, the Court vacated the Board's June 2014 decision, in part, for failing to adequately address the issue of entitlement to TDIU that had been raised by the record.  Roberson, supra.  In view of the evidence discussed in the preceding paragraph, the Board finds that the issue of entitlement to a TDIU on an extraschedular basis has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Roberson, supra; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran's claim of entitlement to a TDIU on an extraschedular bass is inextricably intertwined with the issue of whether the Veteran is entitled to an extraschedular evaluation for his service-connected low back disability, which has been remanded for further development.  Accordingly, they must be considered together, and thus a decision by the Board on entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, and after any further development of the evidence deemed warranted has been completed, refer the issue of entitlement to an increased rating  of the Veteran's service-connected low back disability to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), in light of findings of interference with employment.  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains to be decided by the Director of Compensation and Pension Services or his or her designate.

3.  Adjudicate the intertwined issue of entitlement to a TDIU, to include any development that might be needed for full and fair adjudication.  If the Veteran remains below the schedular threshold for TDIU in 38 C.F.R. § 4.16(a), the development of the TDIU issue must include consideration of whether referral to the Director for extraschedular consideration is warranted.

4.  After completion of the above, the AOJ should (re)adjudicate the claims on appeal.  The AOJ's readjudication of the Veteran's increased rating claim should include the consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2008, 12 Vet. App. 119 (1999).

If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before his VBMS electronic record is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

